         AO 450 (GAS Rev 10/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  MICHAEL DEANGELO HODGES,


                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER: 4:19-cv-98

                  CORRECT HEALTH PROVIDER; NURSE
                  CROWDER; and CHATHAM COUNTY
                  SHERIFF OFFICE,




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with this Court's Order dated July 8, 2019, adopting the Report and

                    Recommendation of the U.S. Magistrate Judge that the Complaint be DISMISSED for failure to

                    comply with a court order. This case stands CLOSED.




            Approved by:




                  July 11, 2019
                                                                               Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
